Name: Commission Regulation (EEC) No 3493/88 of 9 November 1988 amending Regulations (EEC) No 1107/68, (EEC) No 685/69, (EEC) No 625/78 and (EEC) No 1362/87 as regards conditions that must be met for intervention buying in and the grant of aid for private storage in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  deterioration of the environment;  health;  processed agricultural produce;  trade policy
 Date Published: nan

 11.11.1988 EN Official Journal of the European Union L 306/22 COMMISSION REGULATION (EEC) No 3493/88 of 9 November 1988 amending Regulations (EEC) No 1107/68, (EEC) No 685/69, (EEC) No 625/78 and (EEC) No 1362/87 as regards conditions that must be met for intervention buying in and the grant of aid for private storage in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Articles 6 (7), 7 (5) and 17 (4) thereof, Whereas intervention and private storage are designed to enable products to be withdrawn temporarily from a market suffering disequilibrium with a view to their resale as soon as the market situation has improved; whereas, accordingly, products offered for intervention or stored must be suitable, according to case, for human or animal consumption; Whereas Council Regulation (Euratom) No 3954/87 of 22 December 1987 laying down the maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency (3) specifies the procedure to be followed in cases of radiological emergency for the determination of levels of radioactive contamination which foodstuffs and feedingstuffs must comply with if they are to be offered for sale; whereas, consequently, agricultural products in which such radioactive contamination levels are exceeded may be neither bought in nor placed under a storage contract; Whereas Article 3 of Council Regulation (EEC) No 1707/86 of 30 May 1986 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station (4), as last amended by Regulation (EEC) No 624/87 (5), sets maximum permitted levels of radioactivity; whereas, following the expiry of Regulation (EEC) No 1707/86, the same maximum permitted levels were included in Article 3 of Council Regulation (EEC) No 3955/87 (6) superseding it; whereas agricultural products exceeding the maximum permitted levels cannot be regarded as of sound and fair merchantable quality; Whereas it has been ascertained that as a result of the accident mentioned above, some Community agricultural production has undergone, to varying degrees, radioactive contamination; whereas it should be made clear that agricultural products of Community origin exceeding the values fixed in Article 3 of Regulation (EEC) No 3955/87 may be neither bought in nor placed under a storage contract; whereas Commission Regulations (EEC) No 1107/68 of 27 July 1968 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano-Reggiano cheese (7), as last amended by Regulation (EEC) No 14/84 (8), (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (9), as last amended by Regulation (EEC) No 2791/88 (10) 0, (EEC) No 625/78 of 30 March 1978 on detailed rules of application for public storage of skimmed-milk powder (11) 1, as last amended by Regulation (EEC) No 3711/86 (12) 2, and (EEC) No 1362/87 of 18 May 1987 laying down detailed rules for the application of Regulation (EEC) No 777/87 with respect to the buying-in and the granting of aid for the private storage of skimmed-milk powder (13) 3 should therefore be amended accordingly; Whereas the degree of radioactive contamination of foodstuffs following a radiological emergency situation varies with the characteristics of the accident and the type of products; whereas the decision as to the need to carry out monitoring and on the controls themselves must accordingly be adapted to each situation and must take account, for example, of the characteristics of the regions, the products and the radionuclides concerned; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The following point (c) is hereby added to Article 2 (1) of Regulation (EEC) No 1107/68: (c) the radioactivity levels in the cheeses do not exceed the maximum levels permitted under Community regulations. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 (14). The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68. 2. The following point 3 is hereby added to Article 2 of Regulation (EEC) No 685/69: 3. the radioactivity levels in the butter do not exceed the maximum levels permitted under Community regulations. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 (15). The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68. 3. The following phrase is hereby added to the first subparagraph of Article 23 (1) of Regulation (EEC) No 685/69: the radioactivity levels which may not exceed the maximum levels permitted under Community regulations. The levels applicable to products of Community origin contamined as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 (16). The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68. 4. The following point (e) is hereby added to Article 1 (1) of Regulation (EEC) No 625/78: (e) not exceeding the maximum permitted levels of radioactivity applicable under Community regulations. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 (17). The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68. 5. The following point (e) is hereby added to the first subparagraph orf Article 2 (2) of Regulation (EEC) No 1362/87: (e) comply with the maximum permitted levels of radioactivity applicable under Community regulations. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 (18). The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) no 804/68. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 110, 29. 4. 1988, p. 27. (3) OJ No L 371, 30. 12. 1987, p. 11. (4) OJ No L 146, 31. 5. 1986, p. 88. (5) OJ No L 58, 28. 2. 1987, p. 101. (6) OJ No L 371, 30. 12. 1987, p. 14. (7) OJ No L 184, 29. 7. 1968, p. 29. (8) OJ No L 3, 5. 1. 1984, p. 13. (9) OJ No L 90, 15. 4. 1969, p. 12. (10) OJ No L 250, 9. 9. 1988, p. 11. (11) OJ No L 84, 31. 3. 1978, p. 19. (12) OJ No L 342, 5. 12. 1986, p. 8. (13) OJ No L 129, 19. 5. 1987, p. 9.